NOTE: This order is nonprecedentia1.
United States Court of Appeals
for the FederaI Circuit
PACESETTER, INC.,
(DOING BUSINESS AS ST. JUDE MEDICAL
CRMD),
Plaintiff-Appellee,
V.
SURMODICS, INC.,
Defen,do:nt-Appellant.
2012-1096
Appeal from the United States District Court for the
Centra1 District of Ca1ifornia in case no. 11-CV-3964,
Judge Ronald S.W. Lew.
ORDER
` Up0n consideration of SurM0dics, Inc.’s motion for an
extension of time, until January 12, 2012, to file its re-
sponse to Pacesetter, Inc.’s motion to dismiss or transfer
the appea1,
I'r ls ORDERED THAT:
The motion is granted

PAoEsE'r'rER v. sum/xonics 2
FOR THE CoURT
   fsi Jan Horba1_\g
Date J an Horba1y
C1erk
cci Jam@S A~ Ga1°’ _ESq‘ u.s.c0unfdFFd=’PeALs ron
J ake M. Holdre1th, Esq. THE FEBERALC|RCU\T
JAN 0 4 2012
s24
JAN HOBBN.Y
ClERK